                Case 19-00308 Doc 120 Filed 08/10/21 Page 1 of 9
          Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 1 of 9



                           UNITED STATES DISTRICT COURT
                                DISTRICT OF MARYLAND



 DARYL ANTHONY GREEN,

        Appellant,

        V.



 PRINCE GEORGE'S COUNTY OFFICE OF                   Civil Action No. TDC-20-2871
 CHILD SUPPORT ENFORCEMENT and                      Civil Action No. TDC-20-3183
 PRINCE GEORGE'S COUNTY
 MUNICIPAL CORPORATION,

        Appellees.




                                MEMORANDUM OPINION


       Appellant Daryl Anthony Green has filed two appeals challenging six Orders ofthe United

States Bankruptcy Court for the District of Maryland arising from Green's Chapter 13 bankruptcy

proceeding. The appeals contest orders by the bankruptcy court relating to Green's efforts to

challenge a proof of claim submitted by Appellees Prince George's Coimty Office of Child

Support Enforcement and Prince George's County Mimicipal Corporation. For the reasons set

forth below, both appeals will be dismissed.

                                       BACKGROUND


       These appeals arise out ofGreen's Chapter 13 petition and related bankruptcy proceedings.

On March 18, 2019, Green filed a voluntary Chapter 13 petition for bankruptcy. On April 25,

2019, the Prince George's County Office of Child Support Enforcement("PGCOCSE") filed a

proof of claim, asserting that Green owed his ex-wife—on behalf of whom it filed the claim—

$19,915.88 in unpaid child support.
                Case 19-00308 Doc 120 Filed 08/10/21 Page 2 of 9
          Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 2 of 9



        The Court has previously addressed other appeals by Green of bankruptcy court orders

relating to PGCOCSE's proof of claim and incorporates by reference its opinions and orders

resolving those appeals. See Mem. Order, Green v. Prince George's Cnty. Office ofChild Support

Enf, No. TDC-20-0250 (D. Md. June 9, 2020)(ECF No. 10); Green v. Prince George's Cnty.

Office ofChild Support Enf,]^o. TDC-19-2852,2020 WL 4436371 (D. Md. Aug. 3, 2020); Mem.

Order, Green v. Prince George's Cnty. Office ofChild Support Enf, No. TDC-19-3449(D. Md.

Dec. 23,2020)(ECF No. 14). Because the Court described in those rulings the procedural history

ofGreen's bankruptcy proceedings and past appeals,it will summarize this history only as relevant

here.


        On August 14, 2019, Green filed an adversary complaint against PGCOCSE seeking,

among other things, invalidation of its proof of claim and "the restoration of... Green's driver's

license and his [p]assport." Adversary Compl. at 52, 68,Bankr. No. 19-00308(Dkt. No. 1-1). On

August 15, 2019, Green was issued an initial summons to conduct service of the adversary

complaint on PGCOCSE. Green later filed certificates of service asserting that he had served the

Prince George's County Executive, an attorney for PGCOCSE,and the Maryland State Treasurer,

but, on December 26,2019,the bankruptcy court ruled that none of"these persons are the persons

upon which service must be made" under the relevant rules and ordered that if Green did "not

properly serve the defendants in this adversary proceeding within 30 days ofthe entry ofthis Order,

the Court may dismiss this adversary proceeding without further notice or a hearing." Order

Denying Request for Entry of Default at 2, Bankr. No. 19-00308 (Dkt. No. 29). On January 24,

2020, Green filed a document stating that these same officials, as well as the Governor of

Maryland,the Attorney General of Maryland, and the Prince George's County Attorney, had been

served on October 8, 2019.
               Case 19-00308 Doc 120 Filed 08/10/21 Page 3 of 9
         Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 3 of 9



       Several months later, Green filed the following five motions in the adversary proceeding:

(1) an August 3, 2020 Amended Motion to Compel Discovery;(2) an August 7, 2020 Motion for

Clerk's Entry of Default;(3) an August 14, 2020 Amended Request for Judicial Notice seeking

that the court take judicial notice of Article VI of the United States Constitution, certain case law,

an amicus brief, and other legal materials;(4) an August 14, 2020 Motion to Reinstate Maryland

Driver's License and Federal Passport Privileges with Injunctive/Declaratory Relief; and (5) a

September 18, 2020 Motion to Cancel/Postpone/Re-Schedule Hearings relating to a hearing on

PGCOCSE's Motion to Dismiss set to occur on September 30, 2020.

       The bankruptcy court addressed all five motions on September 24, 2020. As to Green's

Motion to Cancel the hearing, it granted a continuance of the hearing based on its determination

that Green had not conducted service within seven days of the issuance of the original summons,

as required by Federal Rule ofBankruptcy Procedure 7004(e), so he had to obtain a new summons

and effect service before the case could proceed further. See Order at 3-4, Bankr. No. 19-00308

(Dkt. No. 68); Fed. R. Bankr. P. 7004(e)(requiring service to be conducted within seven days of

the summons issuance). The bankruptcy court further ordered Green to obtain new summons and

conduct proper service "no later than October 14, 2020," and it warned Green that if he failed "to

comply fully" with that instruction, the court "may dismiss this adversary proceeding without

further notice or a hearing." Id at 5. In separate orders on September 24, 2020, the bankruptcy

court denied Green's Motion to Compel and Motion for Clerk's Entry of Default because Green

had not effectuated proper service. The bankruptcy court did not rule on Green's Amended

Request for Judicial Notice but rather stated that it would "consider the matter in connection with

all other matters in this adversary proceeding." Court Instruction, Bankr. No. 19-00308(Dkt. No.

70). Finally, the Court denied Green's Motion to Reinstate his driver's license and passport on the
               Case 19-00308 Doc 120 Filed 08/10/21 Page 4 of 9
         Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 4 of 9



grounds that this constituted injunctive relief, which should be pursued through "an adversary

complaint, not by motion." Order, Bankr. No. 19-00308(Dkt. No. 71). On September 30,2020,

Green timely filed a notice of appeal of these five decisions, which has resulted in Civil Action

No. TDC-20-2871 in this Court("Appeal No. TDC-20-2871").

       On October 8, 2020, the bankruptcy court reissued summons to Green. Green, however,

never conducted service with the new summons. On October 19, 2020, the bankruptcy court

dismissed without prejudice Green's adversary proceeding against PGCOCSE pursuant to Federal

Rule of Civil Procedure 4(m) and Bankruptcy Rule 7004(a), on the grounds that Green had not

conducted proper service despite the court's September 24, 2020 Order instructing him to do so,

and he had not sought a stay ofthe adversary proceeding while another of his appeals to this Court

waspending. Order ofDismissal at 1,Bankr. No. 19-00308(Dkt. No.97). On November 2,2020,

Green timely filed a notice ofappeal ofthe dismissal, which has resulted in Civil Action No. TDC-

20-3183 in this Court("Appeal No. TDC-20-3183").

                                         DISCUSSION


       Upon review of these two appeals, the Court finds that neither involves a final judgment

or order that is properly appealable. Accordingly, both appeals will be dismissed for lack of

jurisdiction. See 28 U.S.C. § 158(a)(2018).

I.     Standard of Review


       When reviewing a bankruptcy court's order, the district court acts as an appellate court.

Id. § 158(a)(1). It reviews the bankruptcy court's legal conclusions de novo and its findings of

fact for clear error. Canal Corp. v. Finnman {In re Johnson), 960 F.2d 396, 399(4th Cir. 1992).
               Case 19-00308 Doc 120 Filed 08/10/21 Page 5 of 9
         Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 5 of 9



II.     Bankruptcy Appellate Jurisdiction

       By statute, litigants in federal bankruptcy courts may appeal to federal district courts as of

right from "final judgments, orders, and decrees" and certain specified interlocutory orders, but

may appeal from "other interlocutory orders and decrees" only "with leave ofthe court." 28 U.S.C.

§ 158(a). "Orders in bankruptcy cases qualify as final when they definitively dispose of discrete

disputes within the overarching bankruptcy case." Ritzen Grp., Inc. v. Jackson Masonry, LLC,

140 S. Ct. 582, 586(2020).

        A litigant in a federal bankruptcy case may appeal an interlocutory order with leave of the

court where the litigant demonstrates "that exceptional circumstances justify a departure from the

basic policy of postponing appellate review until after the entry of a final judgment." Coopers &

Lybrand v. Livesay, 437 U.S. 463, 475 (1978); In re Pawlak, 520 B.R. 177, 182(D. Md. 2014).

Exceptional circumstances should be found to exist only where(1)the order involves a controlling

question of law;(2) there is substantial ground for a difference of opinion on the issue resolved;

and (3)the interlocutory appeal would materially advance the termination of the litigation. In re

Pawlak,520 B.R. at 182.

III.   Appeal No. TDC-20-2871

       The September 24,2020 Orders that Green seeks to appeal do not definitively dispose of a

discrete dispute. First, Green's Motion to Cancel the hearing was granted in part and he received

the procedural relief sought—a continuance of the hearing. As a result, the bankruptcy court's

resolution ofthat Motion left the resolution ofthe underlying dispute—the adversary complaint—

unresolved.


       Second,as to Green's Motion to Reinstate his driver's license and passport, the bankruptcy

court's denial ofthat Motion did not address Green's request for injunctive relief on the merits but
               Case 19-00308 Doc 120 Filed 08/10/21 Page 6 of 9
         Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 6 of 9



instead deferred it to the proper procedural setting—an adversary proceeding on the merits. See

Fed. R. Bankr. P. 7001(7)(listing "a proceeding to obtain an injunction or other equitable relief

as a type of"adversary proceeding"). Indeed, Green himself had already included as part of the

relief sought in the adversary complaint a request for restoration of his driver's license and

passport. See Adversary Compl. at 68, Bankr. No. 19-00308 (Dkt. No. 1-1)(requesting that the

court "Issue an Order Granting the restoration of both Mr. Green's driver's license and his

Passport").

       Third, the bankruptcy court specifically did "not rule on the Request" for Judicial Notice;

rather, it advised Green that it would consider the information provided when resolving the

adversary complaint on the merits. Court Instruction, Bankr. No. 19-00308 (Dkt. No. 70). As a

result, the bankruptcy court's response to this request deferred until later, rather than disposed of,

the question ofwhether the bankruptcy court would takejudicial notice ofthe particular documents

identified by Green.

       Fourth and finally, the bankruptcy court's denials of Green's Motion to Compel Discovery

and Motion for Clerk's Entry ofDefault in the adversary proceeding were based on Green's failure

to effect service properly, a procedural ruling that was not final because the bankruptcy court then

provided another opportunity for Green to effect service. Thus, the denial of these motions on

intermediate steps in the adversary proceeding did not "definitively dispose of discrete disputes

within the overarching bankruptcy case." Ritzen Grp., Inc., 140 S. Ct. at 586. Because all of the

bankruptcy court's September 24,2020 Orders did not result in the resolution ofGreen's adversary

proceeding, or even a specific request for relief within that proceeding such as his requests to have

PGCOCSE's proof of claim invalidated or to have his driver's license and passport restored, the
               Case 19-00308 Doc 120 Filed 08/10/21 Page 7 of 9
         Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 7 of 9



challenged Orders did not "terminate^ a procedural unit" and so are not final for purposes of 28

U.S.C. § 158(a). Ritzen Grp., Inc., 140 S. Ct. at 591.

       Nor are there grounds to grant leave for Green to pursue an interlocutory appeal of one or

more of the September 24, 2020 Orders. Even if Green had requested such leave, he has not

identified in any Order either a controlling question oflaw or a substantial ground for a difference

ofopinion on the issue resolved, nor has he explained how "an immediate appeal would materially

advance the termination of the litigation." See In re Pawlak, 520 B.R. at 182. Thus, this Court

lacksjurisdiction to hear Green's appeal ofthese Orders and will dismiss it. See 28 U.S.C. 158(a).

IV.    Appeal No. TDC-20-3183

       The October 19, 2020 Order appealed by Green also does not definitively dispose of a

discrete dispute. That Order dismissed without prejudice Green's adversary proceeding against

PGCOCSE on procedural grounds: that Green never conducted proper service of the adversary

complaint on PGCOCSE even though the bankruptcy court issued summons on multiple occasions

and then, on September 24, 2020, ordered Green to conduct proper service "no later than October

14,2020" and warned him that failure to do so could result in dismissal ofthe adversary complaint.

Order at 3-4, Bankr. No. 19-00308(Dkt. No. 68). By dismissing the adversary complaint without

prejudice based on a procedural reason, the Order never addressed, let alone finally decided.

Green's adversary complaint or the validity of the PGCOCSE proof of claim. The Order did not

preclude Green from seeking to reassert his adversary complaint when he was prepared to effect

service. See In re Wynn,778 F. App'x 40,41 (2d Cir. 2019)(holding that a bankruptcy court order

denying motions without prejudice was not a final order because nothing prevented the appellant

"from refiling"); cf. Metcalfv. GEOGrp.,Inc., 851 F. App'x 445,446 (4th Cir. 2021)(dismissing

an appeal for lack of jurisdiction after concluding that the district court's dismissal of the
                Case 19-00308 Doc 120 Filed 08/10/21 Page 8 of 9
          Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 8 of 9



appellant's complaint "without prejudice for failure to effect service of process" was not an

appealable "final order"); Young v. Nickels, 413 F.3d 416, 418 (4th Cir. 2005)("Generally, an

order dismissing a complaint without prejudice is not an appealable final order under 28 U.S.C. §

1291 when 'the plaintiff could save his action by merely amending his complaint.'" (quoting

Domino Sugar Corp. v. Sugar Workers Local Union 392,10 F.3d 1064,1066-67(4th Cir.1993))).

Thus, the Order did not "definitively dispose of [a] discrete dispute[] within the overarching

bankruptcy case." Ritzen Grp., Inc., 140 S. Ct. at 586. Because the Order was not a finaljudgment

or order, this Court lacks jurisdiction to hear Green's appeal. See 28 U.S.C. § 158(a)(1).

        Green also has not identified in the October 19, 2020 Order a basis for an interlocutory

appeal, such as a controlling question oflaw, a substantial ground for difference of opinion on the

issue resolved, or a basis to conclude that such an appeal would "materially advance the

termination of the litigation." See In re Pawlak, 520 B.R. at 182. Accordingly, the Court will

dismiss Appeal No. TDC-20-3183 for lack ofjurisdiction.

       In the alternative, the Court finds that, even if it had jurisdiction. Green's appeal would fail

on the merits. Service in a bankruptcy court adversary proceeding must be conducted "within 7

days after the summons is issued," and a new summons must be issued if timely service was not

conducted with the first summons. Fed. R. Bankr. P. 7004(e). Under Federal Rule of Civil

Procedure 4(m), which applies to bankruptcy court adversary proceedings. Fed. R. Bankr. P.

7004(a)(1),"[i]f a defendant is not served within 90 days after the complaint is filed, the court—

on motion or on its own after notice to the plaintiff—must dismiss the action without prejudice

against that defendant or order that service be made within a specified time," Fed. R. Civ. P. 4(m).

Here, Green filed the adversary complaint on August 14, 2019 and received summons on August

15, 2019. Although he eventually filed certificates of service on January 24, 2020, these
               Case 19-00308 Doc 120 Filed 08/10/21 Page 9 of 9
         Case 8:20-cv-03183-TDC Document 10 Filed 08/10/21 Page 9 of 9



documents listed a service date of October 8, 2019, well after the permitted seven-day period had

ended. See Fed. R. Bankr. P. 7004(e). On September 24, 2020, more than a year after Green

initiated the adversary proceeding, the bankruptcy court ordered Green, in accordance with Rule

4(m), to conduct proper service by October 14, 2020 or else have the adversary complaint

dismissed. Despite the court's order. Green, after receiving a new summons on October 8, 2020,

never conducted proper service with that reissued summons. As a result, the bankruptcy court's

October 19, 2020 Order properly dismissed Green's adversary complaint for failure to conduct

proper service. See Fed. R. Bankr. P. 7004(e); Fed. R. Civ. P. 4(m). Thus, even if this Court had

jurisdietion, it would affirm the bankruptcy court's October 19, 2020 Order.

                                        CONCLUSION


       For the foregoing reasons. Green's appeals in Case No. TDC-20-2871 and Case No. TDC-

20-3183 will be dismissed. A separate Order shall issue.




Date: August 10, 2021
                                                    THEODORE D. CHUANG
                                                    United States District Jud
